Citation Nr: 1202214	
Decision Date: 01/20/12    Archive Date: 01/30/12

DOCKET NO.  10-32 571	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUE

1.  Entitlement to a rating in excess of 20 percent for diabetes mellitus.

2.  Entitlement to a total rating based on individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	New York State Division of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel


INTRODUCTION

The Veteran served on active duty from January 1967 to December 1970.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New York.  

The issue of entitlement to TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The Veteran's diabetes mellitus with requires insulin injections and restricted diet, but it is not shown that the diabetes has required regulation of activities.


CONCLUSION OF LAW

The criteria for rating in excess of 20 percent for diabetes mellitus have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.119, Diagnostic Code 7913 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).

In February 2010, prior to the rating decision on appeal, the RO sent a letter to the Veteran which advised him of the VCAA, including the types of evidence and/or information necessary to substantiate his claim and the relative duties upon himself and VA in developing his claim.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This letter also advised him of the bases for assigning ratings and effective dates if service connection is granted.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006).

As to the duty to assist, VA has associated with the claims folder the Veteran's VA medical records.  The Veteran has been provided an adequate VA medical examination.  The Veteran has provided testimony in support of his claim at a hearing.  At the hearing the Veteran stated that all his medical treatment is through VA and that he received Social Security Administration (SSA) benefits based on retirement, not based on disability.  Consequently there are no private or SSA medical records to be obtained.  The Veteran has not asserted, and the record does not indicate, that there are any additional pertinent records obtainable.  The Veteran has been accorded ample opportunity to present evidence and argument in support of the appeal.  

In sum, the Board is satisfied that the originating agency properly processed the Veteran's claim after providing the required notice and that any procedural errors in the development and consideration of the claim by the originating agency were insignificant and non-prejudicial to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

The RO granted service connection and assigned a 20 percent rating for diabetes mellitus in an August 2003 rating decision.  The Veteran submitted his claim for an increased rating in January 2010.     

A 20 percent evaluation is assigned for diabetes mellitus requiring insulin and restricted diet, or; oral hypoglycemic agent and restricted diet.  A 40 percent rating is assigned for diabetes mellitus requiring insulin, restricted diet, and regulation of activities.  A 60 percent rating is assigned for diabetes mellitus requiring insulin, restricted diet, and regulation of activities with episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice a month visits to a diabetic care provider, plus complications that would not be compensable if separately evaluated.  A 100 percent rating is assigned for diabetes mellitus requiring more than one daily injection of insulin, restricted diet, and regulation of activities (avoidance of strenuous occupational and recreational activities) with episodes of ketoacidosis or hypoglycemic reactions requiring at least three hospitalizations per year or weekly visits to a diabetic care provider, plus either progressive loss of weight and strength or complications that would be compensable if separately evaluated.  38 C.F.R. § 4.119, Diagnostic Code 7913.

Note (1) of Diagnostic Code 7913 provides that compensable complications of diabetes are to be evaluated separately unless they are part of the criteria used to support a 100 percent evaluation.  Noncompensable complications, such as erectile dysfunction in this case, are considered part of the diabetic process under diagnostic code 7913.

At the outset, it is noteworthy that the Veteran has been granted service connection and separate ratings for hypertension, for peripheral neuropathy of the right and left lower extremities, and for peripheral neuropathy of the right and left upper extremities, all as secondary to diabetes.  The Veteran has also been granted special monthly compensation based on loss of use of a creative organ.  The March 2010 rating decision granted service connection and a noncompensable rating for erectile dysfunction.  A July 2010 statement from the Veteran's representative clarifies that with regard to the March 2010 rating decision, the Veteran has only appealed the denial of a rating in excess of 20 percent for diabetes.  Therefore, the propriety of the ratings for the other disabilities, including erectile dysfunction, mentioned above that are related to diabetes are not for the Board's consideration at this time.

The Veteran reported on his notice of disagreement that he is restricted to walking about two hundred feet and stated that he cannot stand for more than 15 minutes at a time.  On his substantive appeal the Veteran noted that once he began taking insulin he could no longer work as a truck driver, which shows that his activities have been curtailed.  He further stated that he does not hunt anymore because he cannot walk in the woods and he stated that he is unable to help his daughter put up the hay.  The Veteran maintains that these facts show that he cannot do strenuous activities.  

The Veteran testified in October 2010 that his doctor had authorized him to get a handicapped permit which indicates that he is restricted from any kind of strenuous physical activities or recreational activities.  The Veteran asserted that his physical condition has gone down tremendously since December 2009.  The Veteran noted that he might have to switch to taking insulin more than just once a day.

In October 2010 the Veteran submitted a letter from a VA nurse practitioner.  The examiner stated that the Veteran is an insulin dependent diabetic and is following a diabetic diet.  She noted that he has significant osteoarthritis, affecting multiple joints, and that he has hypertrophic degenerative osteoarthritis of the entire lumbar spine and generalized narrowing of the disc interspaces, which restricts his movement.  She further noted that the Veteran has diabetic neuropathies of his feet, which adversely affect his gait and his walking.

Although the Veteran has stated that his physical condition has gone down tremendously since December 2009, the medical evidence of record does not indicate that there has been a significant increase in the Veteran's diabetes symptoms since that time, including so as to justify another VA examination.  VAOPGCPREC 11-95 (1995).   During his February 2010 VA examination, the Veteran described the progressive worsening of his diabetes due to his oral medication being increased to the use of insulin.  This manifestation is contemplated in the current disability rating.   

The Board further finds that the medical evidence does not indicate that the Veteran's diabetes disability requires regulation of activities, which is the avoidance of strenuous occupational and recreational activities.  The term "regulation of activities," as defined by Diagnostic Code 7913, requires that a claimant have a medical need to avoid not only strenuous occupational activity, but strenuous recreational activity as well.  Camacho v. Nicholson, 21 Vet. App. 360, 363-34 (2007).

In order for a 40 percent disability rating to be awarded, the service-connected diabetes mellitus must require insulin, a restricted diet, and regulation of activities. These criteria are conjunctive; all three elements must be met.  See Melson v. Derwinski, 1 Vet. App. 334 (June 1991) (noting that the use of the conjunctive "and" in a statutory provision meant that all of the conditions listed in the provision must be met).  

On VA examination dated in February 2010 the examiner reported that there were no episodes of hypoglycemia reactions or ketoacidosis, and that the Veteran was not restricted in ability to perform strenuous activities.  

A January 2010 VA outpatient record notes that the Veteran took insulin once a day.  The Veteran reported that he worked half-time in a mechanic shop.  He also reported that he had a farm and that he walked to and from the barn twice daily to take care of the animals.  The Veteran denied any episodes of symptomatic hypoglycemia.  

A March 2010 VA outpatient record notes that the Veteran continued to have a successful gradual weight loss.  The examiner recommended continued weight loss of one to four pounds per month.  

A September 2010 VA outpatient record notes that the Veteran requested a permanent handicapped parking sticker because he was unable to walk any significant distance due to arthritic and back problems.  

The Board finds that the medical evidence of record does not indicate that the Veteran's diabetes mellitus requires regulation of activities.  The Board notes that the October 2010 letter from the VA nurse practitioner does not state that the Veteran should avoid strenuous occupational and recreational activities due to his diabetes mellitus.  With regard to the nurse practitioner's statement regarding diabetic neuropathies of the feet, the Board notes that the Veteran has separate service connection in effect for peripheral neuropathy of the lower extremities.  Although the Veteran has described a number of recreational and occupational activities that he can no longer perform, the evidence reveals that such are restricted due to the Veteran's nonservice-connected orthopedic disabilities, and not due to his service-connected diabetes mellitus disability.  The record clearly shows that the handicapped permit was requested due to disabilities unrelated to diabetes.  In this case there are no medical statements opining that the Veteran's diabetes requires regulation of activities throughout the appeal period.  See Camacho, supra.  Furthermore, at the February 2010 VA medical examination for diabetes mellitus, the VA examiner specifically stated that the Veteran was not restricted in ability to perform strenuous activities due to diabetes.  

While the Veteran has indicated that he limits his activities due to diabetes, the overall evidence of record reflects that the restrictions do not amount to avoidance of strenuous occupational and recreational activities as contemplated by the regulations. There is no evidence of a medical need to avoid strenuous occupational and recreational activity.  As such, his lay evidence is of lesser probative value than the medical evidence which does not confirm the need for restrictions due to diabetes.  

What distinguishes the schedular criteria for the currently assigned 20 percent rating for diabetes from those for the next higher rating of 40 percent is that in addition to requiring diet and insulin for control, the diabetes also must require regulation of activities.  (The Board notes that the criteria for the progressively increasing ratings for diabetes are stated in the conjunctive rather than the disjunctive, i.e., each level of increase in the rating requires additional criteria which must all be met to warrant the increase in the rating.)  As noted above, the record does not show that at any time during the appeal period that the Veteran's diabetes required regulation of his activities.  The evidence does not show that at any time during the appeal period manifestations of the Veteran's diabetes mellitus satisfied, or approximated, the criteria for the next higher, 40 percent, rating.  See Hart v. Mansfield, 21 Vet. App. 505, 509-510 (2007) (staged ratings may be assigned during the appeal of any increased rating claim).  Consequently, such rating is not warranted.

The Board finds that, other than the already service-connected disabilities listed above, the medical evidence of record does not indicate that the Veteran has any additional disability secondary to his service-connected diabetes mellitus that entitles the Veteran to a separate compensable rating.  With regard to retinopathy, a March 2010 VA eye examination noted that the Veteran does not have any diabetic retinopathy.  Consequently a separate compensable rating is not warranted for diabetic retinopathy.  Erectile dysfunction is already recognized as noncompensable and part of the Veteran's diabetes at this time.  As noted, he is not contending that such disorder is compensable.    

The Board has also considered whether this case should be referred to the Director of the VA Compensation and Pension Service for extra-schedular consideration under 38 C.F.R. § 3.321(b)(1).  The United States Court of Appeals for Veterans Claims (Court) has held that the threshold factor for extra-schedular consideration is a finding on part of the RO or the Board that the evidence presents such an exceptional disability picture that the available schedular evaluations for the service-connected disability at issue are inadequate.  Therefore, initially, there must be a comparison between the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for the disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned evaluation is therefore adequate, and no referral for extra-schedular consideration is required.  Thun v. Peake, 22 Vet. App. 111 (2008).

Based on a review of the entire evidence of record, the Board is of the opinion that the disability picture presented by the Veteran's service-connected diabetes mellitus is appropriately contemplated by the Rating Schedule.  The VA treatment reports and examination documented the various symptoms pertaining to diabetes, and such symptomatology is captured by the schedular diagnostic criteria.  Therefore, referral for consideration of an extraschedular evaluation is not warranted.  See Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  



ORDER

A rating in excess of 20 percent for diabetes mellitus is denied.


REMAND

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the United States Court of Appeals for Veterans Claims (Court), found that a claim for a total disability rating based upon unemployability (TDIU) was part of the determination of an underlying increased rating claim and cited to Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001) for the notion that a TDIU claim is raised once a Veteran submits evidence of a medical disability; makes a claim for the highest rating possible; and submits evidence of unemployability.  See 38 C.F.R. § 3.155(a).  The Board notes that at the October 2010 hearing the Veteran's representative asserted that the Veteran's increased rating claim inferred a claim for TDIU.

Accordingly, the case is REMANDED for the following action:

Develop and adjudicate the Veteran's claim of entitlement to TDIU.  If the determination of this claim is less than fully favorable to the Veteran, he and his representative should be furnished with a Supplemental Statement of the Case and given an opportunity to respond.  Then afford the Veteran and his representative the requisite opportunity to respond before the claims folder is returned to the Board for further appellate action.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



____________________________________________
M. SABULSKY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


